Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2017/094393 (Ericko) (Cited in an IDS filed on February 26, 2020).
Regarding claim 1, Ericko discloses a radiation imaging apparatus (figure 2, element 15) comprising: 
a plurality of pixels including a first pixel, and a second pixel whose sensitivity for radiation is lower than sensitivity of the first pixel (see paragraph [0044] discloses two types of pixels PXa and PXb that have different sensitivities); and 
a decision unit configured to execute a reset operation of resetting charges accumulated in the plurality of pixels (see figure 8B, section RS is a reset operation that resets the pixels) and a decision operation of deciding a radiation dose during irradiation to the radiation imaging apparatus (figure 8B, element MO is the monitoring operation that determines a radiation dose, irradiation amount D), 
(NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit ends the reset operation and starts the decision operation before a start of radiation irradiation, and 
in the decision operation, the decision unit 
reads out signals from the first pixel and the second pixel at least once, and decides a first correction value based on the signal read out from the first pixel and a second correction value based on the signal read out from the second pixel, and 
reads out signals from the first pixel and the second pixel after receiving a radiation irradiation start request, and decides the radiation dose during irradiation to the radiation imaging apparatus using a value of the signal read out from the first pixel, a value of the signal read out from the second pixel, the first correction value, and the second correction value. 
Regarding claim 2, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit ends the reset operation and starts the decision operation before receiving the radiation irradiation start request, and performs the reset operation again after deciding the first correction value and the second correction value in the decision operation. 
Regarding claim 3, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit decides the first correction value and the second correction value for each region of interest or each operation type of the radiation imaging apparatus. 
Regarding claim 4, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit decides the first correction value and the second correction value, both of which are common to a plurality of regions of interest or a plurality of operation types of the radiation imaging apparatus. 
Regarding claim 5, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit decides the first correction value and the second correction value at one of a timing of shipping the radiation imaging apparatus, a timing of installing the radiation imaging apparatus in a use facility, a timing of activating the radiation imaging apparatus, and/or a timing of acquiring an offset image before the radiation imaging apparatus captures a radiation image. 
Regarding claim 6, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit ends the reset operation and starts the decision operation after receiving the radiation irradiation start request, makes, after reading out signals from the first pixel and the second pixel at least once in the decision operation, a notification that radiation irradiation can start, and reads out, after the notification, signals from the first pixel and the second pixel, and decides the radiation dose during irradiation to the radiation imaging apparatus using a value of the signal read out from the first pixel, a value of the signal read out from the second pixel, the first correction value, and the second correction value. 
Regarding claim 7, Ericko discloses the apparatus according to claim 1, wherein the plurality of pixels are arranged to form a plurality of rows and a plurality of columns (see figure 2, elements PX are arranged in rows and columns), the radiation imaging apparatus further includes a plurality of driving lines arranged in correspondence with the plurality of rows (element UDR is a driving unit and elements G1, G2, G3 are driving lines that correspond to a row of pixels PX), 
a plurality of signal lines arranged in correspondence with the plurality of columns (element LC1, LC2, LC3 are a plurality of signal lines that correspond to the plurality of columns of pixels PX), 
a driving circuit configured to supply driving signals to target pixels of one of the reset operation (element A1 includes a reset switch for resetting the pixels) and/or the decision operation through the plurality of driving lines (LC1, LC2 and LC2 are a plurality of driving lines that readout the dose or decision operation), and 
a readout circuit (element URO) configured to read out signals from the plurality of pixels through the plurality of signal lines (signals from pixels PX are readout through the signal lines elements LC1, LC2 and LC3), 
(NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) the decision unit executes the reset operation and the decision operation by controlling the driving circuit and the readout circuit, in the reset operation, the driving circuit supplies the driving signals to each of the plurality of driving lines, and in the decision operation, the driving circuit supplies the driving signal to the driving line, which is connected to at least one of the first pixel and/or the second pixel, among the plurality of driving lines, and does not supply the driving signal to the driving line, which is connected to neither the first pixel nor the second pixel, among the plurality of driving lines. 
Regarding claim 8, Ericko discloses the apparatus according to claim 7, wherein the second pixel is not connected to the signal line, to which the first pixel is connected, among the plurality of signal lines (element PX(1,2) is not connected to the LC1 signal line, which is connected to the first pixel, element PX(1,1)). 
Regarding claim 9, Ericko discloses the apparatus according to claim 7, (NOTE: the following limitations are an intended use of the driving unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the driving circuit simultaneously supplies the driving signals to the driving lines, to each of which at least one of the first pixel and/or the second pixel is connected, among the plurality of driving lines. 
Regarding claim 10, Ericko discloses the apparatus according to claim 7, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein in the decision operation, the decision unit decides the radiation dose during irradiation to the radiation imaging apparatus further using values of signals based on potentials of the signal lines connected to the first pixel and the second pixel in a state in which the driving signals are not supplied to the first pixel and the second pixel. 
Regarding claim 11, Ericko discloses the apparatus according to claim 10, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein in the decision operation, the decision unit corrects, by the signals based on the potentials of the signal lines connected to the first pixel and the second pixel in the state in which the driving signals are not supplied to the first pixel and the second pixel, values of the signals based on the potentials of the signal lines connected to the first pixel and the second pixel in the state in which the driving signals are not supplied to the first pixel and the second pixel after a notification that radiation irradiation can start, and corrects, by the signals based on potentials of the signal lines connected to the first pixel and the second pixel in a state in which the driving signals are supplied to the first pixel and the second pixel, values of signals based on potentials of the signal lines connected to the first pixel and the second pixel in the state in which the driving signals are supplied to the first pixel and the second pixel after the notification. 
Regarding claim 12, Ericko discloses the apparatus according to claim 7, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit decides the radiation dose during irradiation to the radiation imaging apparatus while maintaining a state in which the driving signals are supplied to the first pixel and the second pixel to decide the first correction value and the second correction value. 
Regarding claim1 13, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision of the radiation dose during irradiation to the radiation imaging apparatus includes use of a difference between the second correction value and the value of the signal read out from the second pixel after a notification that radiation irradiation can start. 
Regarding claim 14, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision of the radiation dose during irradiation to the radiation imaging apparatus includes use of a ratio between the second correction value and the value of the signal read out from the second pixel after a notification that radiation irradiation can start. 
Regarding claim 15, Ericko discloses the apparatus according to claim 1, wherein each of the first pixel (element PX(1,1)) and the second pixel (element PX (1,2) includes a photoelectric conversion element capable of converting light into an electrical signal (see paragraph [0019] discloses that PX is a photoelectric conversion element), and the second pixel includes a light-shielding member configured to cover the photoelectric conversion element of the second pixel (see figure 5A, element PX (2,2) includes a PsID which is a light shielding portion that shields detector element PX (2,2)). 
Regarding claim 16, Ericko discloses the apparatus according to claim 1, wherein some of the plurality of pixels are included in a region of interest (all elements PX), and the second pixel is arranged outside the region of interest (element PX (2,2) is outside the area of interest). 
Regarding claim 17, Ericko discloses the apparatus according to claim 1, wherein the plurality of pixels are arranged in an imaging region (all elements PX), and the second pixel is arranged near an edge of the imaging region (see figure 7B). 
Regarding claim 18, Ericko discloses the apparatus according to claim 1, wherein some of the plurality of pixels are included in a region of interest (see figure 7B, PXa), and a barycenter of the region of interest coincides with a barycenter of the plurality of second pixels arranged with respect to the region of interest (elements PXb are second pixels that can coincide with the center of the region of interest). 
Regarding claim 19, Ericko discloses the apparatus according to claim 1, (NOTE: the following limitations are an intended use of the decision unit disclosed by Ericko, and have not been given patentable weight as there are merely uses of the decision unit) wherein the decision unit continuously decides the radiation dose during irradiation to the radiation imaging apparatus by repeating the decision operation after a notification that radiation irradiation can start. 
Regarding claim 20, Ericko discloses a radiation imaging system comprising: 
a radiation imaging apparatus defined in claim 1 (See above rejection of claim 1); and 
a signal processing unit configured to process a signal from the radiation imaging apparatus (element 16). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2013/0093927- Yamada discloses resetting and correcting pixels
US 2008/0136953- discloses a trigger circuit to reset the pixels 
US 2012/0199750- see figure 6
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE S. KIM whose telephone number is (571)272-8458.  The examiner can normally be reached on M-F 8am-4:30pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE S. KIM/Primary Examiner, Art Unit 2884